DETAILED ACTION
Claim(s) 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) PCT/US21/21634 submitted on March 10th, 2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on November 3rd, 2020 and June 22nd, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “SDN controller with a processor and instructions stored on a non-transitory computer readable medium” as recited in claim 19, must be shown on a separate sheet or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “a communication network ...” in line 3. It is unclear if the limitation is referring to “a network communication system” encompassing the “communication network”. 	There is insufficient antecedent basis for this limitation in the claim. 
	Claim(s) 2-10 are also being rejected for being dependent on a rejected base claim.
For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over MARUSCA et al. (US 2007/0147415 A1) hereinafter “Marusca” in view of HA et al. (US 2019/0007862 A1) hereinafter “Ha”.

Regarding Claim 1,
	Marusca discloses a network communication system [see fig. 4, pg. 3, ¶32 lines 1-24, a network or system “140”], comprising:
 [see fig. 4, pg. 3, ¶32 lines 1-24, Devices “100”, “101”, “102”, “103” and “104” are intelligent electronic devices (IEDs)];
	a communication network to communicatively connect the IEDs in a ring network [see fig. 4, pg. 3, ¶32 lines 1-24, a ring topology (network) of IED configurations].
	Marusca does not explicitly teach “a software-defined networking device connected to the ring network to: direct a data packet to a first of the IEDs in a first direction around the ring network; inspect the data packet intended for the first IED; determine that the inspected data packet requests a responsive data packet from the first IED; determine an expected response time within which the first IED is expected to provide the responsive data packet; monitor subsequently received data packets to identify a data packet originating from the first IED within the expected response time; and identify a flow path failure based on failure to identify a data packet originating from the first IED within the expected response time”.
	However Ha discloses a software-defined networking device connected to the ring network to [see fig. 1, pg. 2, ¶24 lines 1-10, a software-defined network (SDN) controller responsible for topology management (i.e. a ring topology), path management, and SDN switch selection of a switching entity “120” to]:
	direct a data packet to a first of the IEDs in a first direction around the ring network [see fig. 3: Step “305”, pg. 3, ¶44 lines 1-4, perform a forwarding process on a corresponding packet, when it is not necessary to transmit a control message to a control entity “115”];
	inspect the data packet intended for the first IED [see fig. 3: Step “301”, pg. 3, ¶42 lines 1-2, detect arrival of the packet incoming from an external network];
	determine that the inspected data packet requests a responsive data packet from the first IED [see fig. 3: Step “303”, pg. 3, ¶43 lines 1-7, determine whether the incoming packet needs to be controlled by the control entity “115”, (i.e., whether to transmit a control message to the control entity “115”)];
[see fig. 3: Step(s) “307” / “311”, pg. 3, ¶45 lines 1-6; ¶48 lines 1-11, when it is necessary to transmit a control message to the control entity “115”, determine whether the corresponding packet is an initial packet; and when the corresponding packet is not an initial packet, determine whether a number of arrived packets has reached the maximum buffering size];
	monitor subsequently received data packets to identify a data packet originating from the first IED within the expected response time [see fig. 3: Step “313”, pg. 3, ¶50 lines 1-14, when it is determined that the number of arrived packets has not reached the maximum buffering size, determine whether a maximum waiting time has expired]; and
	identify a flow path failure based on failure to identify a data packet originating from the first IED within the expected response time [see fig. 3: Step “309” / “315”, pg. 3, ¶46 lines 1-3; ¶50 lines 1-14, when it is determined that the maximum waiting time has not expired, continue buffering packets; when the maximum waiting time expires, transmit the control message related to the buffered packets to the control entity “115”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a software-defined networking device connected to the ring network to: direct a data packet to a first of the IEDs in a first direction around the ring network; inspect the data packet intended for the first IED; determine that the inspected data packet requests a responsive data packet from the first IED; determine an expected response time within which the first IED is expected to provide the responsive data packet; monitor subsequently received data packets to identify a data packet originating from the first IED within the expected response time; and identify a flow path failure based on failure to identify a data packet originating from the first IED within the expected response time” as taught by Ha in the system of Marusca for efficiently reducing control messages that increase in number [see Ha pg. 1, ¶10 lines 1-4]. 
 
Regarding Claim 2,
	Marusca discloses the system of claim 1 [see fig. 4, pg. 3, ¶32 lines 1-24, the network or system “140”].
	Marusca does not explicitly teach “the expected response time is less than one millisecond”.
	However Ha discloses wherein the expected response time is less than one millisecond [see pg. 3, ¶39 lines 1-14, a maximum waiting time expiry determination is made based on the waiting timer started previously].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the expected response time is less than one millisecond” as taught by Ha in the system of Marusca for the same motivation as set forth in claim 1.

Regarding Claim 3,
	Marusca discloses the system of claim 1 [see fig. 4, pg. 3, ¶32 lines 1-24, a network or system “140”], comprising:
	intelligent electronic devices (IEDs) [see fig. 4, pg. 3, ¶32 lines 1-24, Devices “100”, “101”, “102”, “103” and “104” are intelligent electronic devices (IEDs)].
	Marusca does not explicitly teach “the expected response time corresponds to the sum of: two times the expected transmit time from the software-defined networking device and the first device, and an expected processing time of the first device to initiate the responsive data packet”.
 and the first device [see pg. 3, ¶50 lines 1-14, If it is determined that the maximum waiting time has expired, the switching entity “120” transmits a control message related to the buffered packets to the control entity “115”], and an expected processing time of the first device to initiate the responsive data packet [see pg. 3, ¶50 lines 1-14, If it is determined that the maximum waiting time has not expired, the switching entity “120” continues buffering packets].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the expected response time corresponds to the sum of: two times the expected transmit time from the software-defined networking device and the first device, and an expected processing time of the first device to initiate the responsive data packet” as taught by Ha in the system of Marusca for the same motivation as set forth in claim 1.

Regarding Claim 4,
	Marusca discloses the system of claim 1 [see fig. 4, pg. 3, ¶32 lines 1-24, the network or system “140”].
	Marusca does not explicitly teach, wherein “the software-defined networking device is further configured to modify the flow path based on the identified flow path failure”.
	However Ha discloses the software-defined networking device is further configured to modify the flow path based on the identified flow path failure [see pg. 3, ¶50 lines 1-14, if the maximum waiting time expires, the switching entity “120” transmits the control message related to the buffered packets to the control entity “115”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the software-defined networking device is 
 
Regarding Claim 5,
	Marusca discloses the system of claim 4 [see fig. 4, pg. 3, ¶32 lines 1-24, the network or system “140”], comprising:
	intelligent electronic devices (IEDs) [see fig. 4, pg. 3, ¶32 lines 1-24, Devices “100”, “101”, “102”, “103” and “104” are intelligent electronic devices (IEDs)].
	Marusca does not explicitly teach “the modified flow path comprises transmitting subsequent data packets intended for the first device in a second direction around the ring network”.
	However Ha discloses the modified flow path comprises transmitting subsequent data packets intended for the first device in a second direction around the ring network [see fig. 3: Step “315”, pg. 3, ¶46 lines 1-3; ¶50 lines 1-14, when the maximum waiting time expires, transmitting the control message related to the buffered packets to the control entity “115”]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the modified flow path comprises transmitting subsequent data packets intended for the first device in a second direction around the ring network” as taught by Ha in the system of Marusca for the same motivation as set forth in claim 1.
	
Regarding Claim 6,
	Marusca discloses the system of claim 4 [see fig. 4, pg. 3, ¶32 lines 1-24, the network or system “140”], comprising:
 [see fig. 4, pg. 3, ¶32 lines 1-24, Devices “100”, “101”, “102”, “103” and “104” are intelligent electronic devices (IEDs)].
	Marusca does not explicitly teach “the modified flow path comprises transmitting subsequent data packets intended for the first device and subsequent data packets intended for another of the devices in a second direction around the ring network”.
	However Ha discloses the modified flow path comprises transmitting subsequent data packets intended for the first IED and subsequent data packets intended for another of the devices in a second direction around the ring network [see fig. 3: Step “315”, pg. 3, ¶46 lines 1-3; ¶50 lines 1-14, when the maximum waiting time expires, transmitting the control message related to the buffered packets to the control entity “115”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the modified flow path comprises transmitting subsequent data packets intended for the first device and subsequent data packets intended for another of the devices in a second direction around the ring network” as taught by Ha in the system of Marusca for the same motivation as set forth in claim 1.

Regarding Claim 7,
	Marusca discloses the system of claim 1 [see fig. 4, pg. 3, ¶32 lines 1-24, the network or system “140”], comprising:
	intelligent electronic devices (IEDs) [see fig. 4, pg. 3, ¶32 lines 1-24, Devices “100”, “101”, “102”, “103” and “104” are intelligent electronic devices (IEDs)].
	Marusca does not explicitly teach “the software-defined networking device is further configured to retransmit the inspected data packet to the first device around the ring in a second direction opposite the first direction”.

[see pg. 3, ¶50 lines 1-14, if the maximum waiting time expires, the switching entity “120” transmits the control message related to the buffered packets to the control entity “115”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the software-defined networking device is further configured to retransmit the inspected data packet to the first device around the ring in a second direction opposite the first direction as taught by Ha in the system of Marusca for the same motivation as set forth in claim 1.

Regarding Claim 8,
	Marusca discloses the system of claim 1 [see fig. 4, pg. 3, ¶32 lines 1-24, the network or system “140”].
	Marusca does not explicitly teach the system further comprising “a removable software-defined network (SDN) controller selectively connected to the software-defined networking device for configuration thereof”.
	However Ha discloses a removable software-defined network (SDN) controller selectively connected to the software-defined networking device for configuration thereof [see fig. 4, pg. 3, ¶52 lines 1-3; ¶55 lines 1-12, a control entity “400” comprising a processor “410” and program data stored in a memory].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a removable software-defined network (SDN) controller selectively connected to the software-defined networking device for configuration thereof” as taught by Ha in the system of Marusca for the same motivation as set forth in claim 1.
	

Regarding Claim 9,
	The combined system of Marusca and Ha discloses the system of claim 1 [see fig. 4, pg. 3, ¶32 lines 1-24, the network or system “140”].
	Marusca further discloses wherein the communication network comprises an Ethernet communication network [see pg. 2, ¶22 lines 1-9, an Ethernet and or IP protocol network].

Regarding Claim 10,
	The combined system of Marusca and Ha discloses the system of claim 1 [see fig. 4, pg. 3, ¶32 lines 1-24, the network or system “140”].
	Marusca further discloses the system further comprising a central monitoring system to monitor network traffic in the ring network [see pg. 2, ¶30 lines 1-9, an embedded communication exchanger “204”].
 
Regarding Claim 11,
	Marusca discloses a method [see fig. 4, pg. 3, ¶32 lines 1-24, a network monitoring process or method] comprising:
	connecting intelligent electronic devices (IEDs) in a ring network [see fig. 4, pg. 3, ¶32 lines 1-24, configuring a ring topology (network) of IEDs].
	Marusca does not explicitly teach “connecting a software-defined networking device to the ring network; directing, via the software-defined networking device, a data packet to a first of the IEDs in a first direction around the ring network; inspecting the data packet intended for the first IED; determining that the inspected data packet is expected to elicit a responsive data packet from the first IED; monitoring subsequently received data packets to identify a data packet originating from the first IED within an expected response time; and identifying a flow path failure based on a failure to identify a data packet originating from the first IED within the expected response time”.
	However Ha discloses connecting a software-defined networking device to the ring network [see fig. 1, pg. 2, ¶24 lines 1-10, a software-defined network (SDN) controller responsible for topology management (i.e. a ring topology), path management, and SDN switch selection of a switching entity “120”];
	directing [see fig. 3: Step “305”, pg. 3, ¶44 lines 1-4, performing a forwarding process], via the software-defined networking device [see fig. 1, pg. 2, ¶24 lines 1-10, using the software-defined network (SDN) controller], a data packet to a first of the IEDs in a first direction around the ring network [see fig. 3: Step “305”, pg. 3, ¶44 lines 1-4, a corresponding packet, when it is not necessary to transmit a control message to a control entity “115”]; 
	inspecting the data packet intended for the first IED [see fig. 3: Step “301”, pg. 3, ¶42 lines 1-2, detecting arrival of the packet incoming from an external network];
	determining that the inspected data packet is expected to elicit a responsive data packet from the first IED [see fig. 3: Step “303”, pg. 3, ¶43 lines 1-7, determining whether the incoming packet needs to be controlled by the control entity “115”, (i.e., whether to transmit a control message to the control entity “115”)];
	monitoring subsequently received data packets to identify a data packet originating from the first IED within an expected response time [see fig. 3: Step “313”, pg. 3, ¶50 lines 1-14, when it is determined that the number of arrived packets has not reached the maximum buffering size, determining whether a maximum waiting time has expired]; and
	identifying a flow path failure based on a failure to identify a data packet originating from the first IED within the expected response time [see fig. 3: Step “309” / “315”, pg. 3, ¶46 lines 1-3; ¶50 lines 1-14, when it is determined that the maximum waiting time has not expired, continuing buffering packets; when the maximum waiting time expires, transmitting the control message related to the buffered packets to the control entity “115”].
[see Ha pg. 1, ¶10 lines 1-4].

Regarding Claim 12,
	Marusca discloses the method of claim 11 [see fig. 4, pg. 3, ¶32 lines 1-24, the network monitoring process or method].
	Marusca does not explicitly teach “the expected response time is less than one millisecond”.
	However Ha discloses wherein the expected response time is less than one millisecond [see pg. 3, ¶39 lines 1-14, a maximum waiting time expiry determination is made based on the waiting timer started previously].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the expected response time is less than one millisecond” as taught by Ha in the system of Marusca for the same motivation as set forth in claim 11.

Regarding Claim 13,
	Marusca discloses the method of claim 11 [see fig. 4, pg. 3, ¶32 lines 1-24, the network monitoring process or method].
	Marusca does not explicitly teach the method further comprising “modifying the flow path of the ring network based on the identified flow path failure”.
	However Ha discloses the method further comprising modifying the flow path of the ring network based on the identified flow path failure [see pg. 3, ¶50 lines 1-14, if the maximum waiting time expires, the switching entity “120” transmits the control message related to the buffered packets to the control entity “115”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “modifying the flow path of the ring network based on the identified flow path failure” as taught by Ha in the system of Marusca for the same motivation as set forth in claim 11.

Regarding Claim 14,
	Marusca discloses the method of claim 13 [see fig. 4, pg. 3, ¶32 lines 1-24, the network monitoring process or method], comprising:
	intelligent electronic devices (IEDs) [see fig. 4, pg. 3, ¶32 lines 1-24, Devices “100”, “101”, “102”, “103” and “104” are intelligent electronic devices (IEDs)].
	Marusca does not explicitly teach “modifying the flow path of the ring network comprises transmitting subsequent data packets intended for the first device in a second direction around the ring network”.
	However Ha discloses modifying the flow path of the ring network comprises transmitting subsequent data packets intended for the first device in a second direction around the ring network [see fig. 3: Step “315”, pg. 3, ¶46 lines 1-3; ¶50 lines 1-14, when the maximum waiting time expires, transmitting the control message related to the buffered packets to the control entity “115”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “modifying the flow path of the ring network comprises transmitting subsequent data packets intended for the first device in a second direction around the ring network” as taught by Ha in the system of Marusca for the same motivation as set forth in claim 11.

Regarding Claim 15,
	Marusca discloses the method of claim 11 [see fig. 4, pg. 3, ¶32 lines 1-24, the network monitoring process or method], comprising:
	intelligent electronic devices (IEDs) [see fig. 4, pg. 3, ¶32 lines 1-24, Devices “100”, “101”, “102”, “103” and “104” are intelligent electronic devices (IEDs)].
	Marusca does not explicitly teach the method further comprising “transmitting the inspected data packet to the first device around the ring in a second direction opposite the first direction”.
	However Ha discloses the method further comprising transmitting the inspected data packet to the first device around the ring in a second direction opposite the first direction [see pg. 3, ¶50 lines 1-14, if the maximum waiting time expires, the switching entity “120” transmits the control message related to the buffered packets to the control entity “115”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “transmitting the inspected data packet to the first device around the ring in a second direction opposite the first direction” as taught by Ha in the system of Marusca for the same motivation as set forth in claim 11.	

Regarding Claim 16,
	Marusca discloses the method of claim 11 [see fig. 4, pg. 3, ¶32 lines 1-24, the network monitoring process or method].
	Marusca does not explicitly teach “connecting a software-defined network (SDN) controller to the software-defined networking device; and programming the software-defined networking device via the SDN controller”.
	However Ha discloses connecting a software-defined network (SDN) controller to the software-defined networking device [see fig. 1, pg. 2, ¶24 lines 1-10, a software-defined network (SDN) controller responsible for topology management (i.e. a ring topology), path management, and SDN switch selection of a switching entity “120”]; and 
	programming the software-defined networking device via the SDN controller [see pg. 1, ¶3 lines 1-9, the controller is capable of handling various types of traffic based on the network information by means of various northbound application programming interfaces (APIs) and northbound API-based programming].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “connecting a software-defined network (SDN) controller to the software-defined networking device; and programming the software-defined networking device via the SDN controller” as taught by Ha in the system of Marusca for the same motivation as set forth in claim 11.	
 
Regarding Claim 17,
	Marusca discloses the method of claim 16 [see fig. 4, pg. 3, ¶32 lines 1-24, the network monitoring process or method].
	Marusca does not explicitly teach “disconnecting the SDN controller from the software-defined networking device after programming”.
[see pg. 1, ¶3 lines 1-9, switch and transfer a state of the switch and traffic information to the controller by means of various northbound application programming interfaces (APIs) and northbound API-based programming].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “disconnecting the SDN controller from the software-defined networking device after programming” as taught by Ha in the system of Marusca for the same motivation as set forth in claim 11.
	
Regarding Claim 18,
	The combined system of Marusca and Ha discloses the method of claim 11 [see fig. 4, pg. 3, ¶32 lines 1-24, the network monitoring process or method].
	Marusca further discloses wherein the ring network comprises a wired [see pg. 2, ¶22 lines 1-9, a wired (i.e. RJ45 CAT5 cable)], Ethernet communication network [see pg. 2, ¶22 lines 1-9, Ethernet and or IP protocol network].

Regarding Claim 19,
	Marusca discloses a network communication system [see fig. 4, pg. 3, ¶32 lines 1-24, a network or system “140”], comprising:
	intelligent electronic devices (IEDs) connected in an Ethernet ring network [see fig. 4, pg. 3, ¶32 lines 1-24, a ring topology (network) of IED configurations]; and 
	an Ethernet communication network [see pg. 2, ¶22 lines 1-9, an Ethernet and or IP protocol network].
	Marusca does not explicitly teach “a software-defined networking device connected to the Ethernet ring network; and a removable software-defined network (SDN) controller with a processor and instructions stored on a non-transitory computer readable medium, the instructions operable to cause the SDN controller to program the software-defined networking device to: direct a data packet to a first of the IEDs in a first direction around the Ethernet ring network; inspect the data packet intended for the first IED; determine that a responsive data packet is expected from the first IED based on information in the inspected data packet; monitor subsequently received data packets to identify a data packet originating from the first IED within an expected response time; and identify a flow path failure based on a failure to identify a data packet originating from the first IED within the expected response time”.
	However Ha discloses a software-defined networking device connected to the Ethernet ring network [see fig. 1, pg. 2, ¶24 lines 1-10, a software-defined network (SDN) controller responsible for topology management (i.e. a ring topology), path management, and SDN switch selection of a switching entity “120”]; and
	a removable software-defined network (SDN) controller with a processor and instructions stored on a non-transitory computer readable medium [see fig. 4, pg. 3, ¶52 lines 1-3; ¶55 lines 1-12, a control entity “400” comprising a processor “410” and program data stored in a memory], the instructions operable to cause the SDN controller to program the software-defined networking device to [see fig. 4, pg. 3, ¶52 lines 1-3; ¶55 lines 1-12, the program data stored in memory being configured to]:
	direct a data packet to a first of the IEDs in a first direction around the Ethernet ring network [see fig. 3: Step “305”, pg. 3, ¶44 lines 1-4, perform a forwarding process on a corresponding packet, when it is not necessary to transmit a control message to a control entity “115”];
	inspect the data packet intended for the first IED [see fig. 3: Step “301”, pg. 3, ¶42 lines 1-2, detect arrival of the packet incoming from an external network];
	determine that a responsive data packet is expected from the first IED based on information in the inspected data packet [see fig. 3: Step “303”, pg. 3, ¶43 lines 1-7, determine whether the incoming packet needs to be controlled by the control entity “115”, (i.e., whether to transmit a control message to the control entity “115”)];
	monitor subsequently received data packets to identify a data packet originating from the first IED within an expected response time [see fig. 3: Step “313”, pg. 3, ¶50 lines 1-14, when it is determined that the number of arrived packets has not reached the maximum buffering size, determine whether a maximum waiting time has expired]; and
	identify a flow path failure based on a failure to identify a data packet originating from the first IED within the expected response time [see fig. 3: Step “309” / “315”, pg. 3, ¶46 lines 1-3; ¶50 lines 1-14, when it is determined that the maximum waiting time has not expired, continue buffering packets; when the maximum waiting time expires, transmit the control message related to the buffered packets to the control entity “115”].

Regarding Claim 20,
	Marusca discloses the system of claim 19 [see fig. 4, pg. 3, ¶32 lines 1-24, a network or system “140”], comprising:
	intelligent electronic devices (IEDs) [see fig. 4, pg. 3, ¶32 lines 1-24, Devices “100”, “101”, “102”, “103” and “104” are intelligent electronic devices (IEDs)].
	Marusca does not explicitly teach “the SDN controller is further configured to program the software-defined networking device to determine an expected response time within which the first device is expected to provide the responsive data packet, and wherein the determined expected response time is less than a standardized timeout or dropout time specified within the Ethernet protocol”.
	However Ha discloses the SDN controller is further configured to program the software-defined networking device [see fig. 4, pg. 3, ¶52 lines 1-3; ¶55 lines 1-12, the control entity “400” comprising a processor “410” and program data stored in the memory] to determine an expected response time within which the first device is expected to provide the responsive [see pg. 3, ¶50 lines 1-14, If it is determined that the maximum waiting time has expired, the switching entity “120” transmits a control message related to the buffered packets to the control entity “115”], and wherein the determined expected response time is less than a standardized timeout [see pg. 3, ¶39 lines 1-14, a maximum waiting time expiry determination is made based on the waiting timer started previously].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the SDN controller is further configured to program the software-defined networking device to determine an expected response time within which the first device is expected to provide the responsive data packet, and wherein the determined expected response time is less than a standardized timeout or dropout time specified within the Ethernet protocol” as taught by Ha in the system of Marusca for the same motivation as set forth in claim 19.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
K et al.; Pub. No.: (US 2017/0142034 A1); See fig. 3: Step(s) “305” - “365”, pgs. 6-7, ¶47-¶52 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



  

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469